DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,375,279. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are a broader version of the patented invention.

Instant Application
Patent No. 11,375,279
1. A method, comprising: 
generating first training data comprising groupings of similar broadcast networks and groupings of dissimilar broadcast networks;











extracting second training data comprising audience data and genre data for time segments of network broadcasts; 




training an encoder neural network based on the first and second training data; 
executing the trained neural network with input data comprising at least a first network broadcast time segment; and 




determining a similarity measure between the first network broadcast time segment and a second network broadcast time segment.
1. A method, comprising:
 generating first training data comprising groupings of similar broadcast networks and groupings of dissimilar broadcast networks, 
wherein each grouping of similar broadcast networks includes a pair of broadcast networks identified as similar to one another and wherein each grouping of dissimilar broadcast networks includes a pair of broadcast networks identified as dissimilar to one another, wherein the broadcast networks used in the groupings of similar and dissimilar broadcast networks are selected from a predetermined set of broadcast networks;
extracting second training data comprising audience data and genre data for time segments of network broadcasts, wherein the second training data comprises the audience data and the genre data for a predetermined time segment of a network broadcast on each broadcast network of the predetermined set of broadcast networks; 
training an encoder neural network based on the first and second training data; 
executing the trained neural network with input data comprising at least a first network broadcast time segment, wherein the input data for the trained neural network comprises data for a broadcast during a first time segment on a first network from the predetermined set of networks; 
and 
determining a similarity measure between the first network broadcast time segment and a second 
network broadcast time segment, wherein the trained neural network outputs the similarity measure between the first network broadcast time segment and a second network broadcast time segment, wherein the second network broadcast time segment comprises data for a broadcast during a second time segment on a second network from the predetermined set of networks.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8, 9, 11-16 and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Codenie et al. (hereinafter ‘Codenie’, Pub. No. 2021/0092493).

Regarding claims 1 and 11, Codenie teaches a system (101, Fig. 1; [0027]), comprising: 
a memory (database 111, [0028])  storing first training data comprising groupings of similar broadcast networks and groupings of dissimilar broadcast networks ([0023]; [0038];  [0053]-[0055]) and second training data comprising audience data and genre data for time segments of network broadcasts ([0025]; [0028]; [0035]; [0067]); 
a processor training an encoder neural network based on the first and second training data, executing the trained neural network with input data comprising at least a first network broadcast time segment ([0030]; [0057]-[0060]; [0064]), and determining a similarity measure between the first network broadcast time segment and a second network broadcast time segment ([0023]; [0037]; [0038]; [0052]-[0054]; [0057]-[0060]; [0064]).

Regarding claims 2 and 12, Codenie teaches wherein the trained neural network is executed with input data comprising the first and second network broadcast time segments and at least one additional third network broadcast time segment, the trained neural network determining similarity measures between the first, second and third network broadcast time segments ([0058]; 0064]).

 Regarding claims 3 and 13, Codenie teaches further comprising: 
graphing the network broadcast time segment inputs on a two-dimensional plot where similar network broadcast time segments are mapped to the plot at short distances from each other and dissimilar network broadcast time segments are mapped to the plot at long distances from each other (Figs. 7 and 9; [0059]; [0068]; [0069]).

  Regarding claims 4 and 15, Codenie teaches further comprising:   
determining a network broadcast rime segment from a predetermined set of network broadcast time segments having a highest degree of similarity to the first network broadcast time segment ([0023]; [0037]; [0038]; [0052]-[0054]; [0057]-[0060]; [0064]).

Regarding claims 5, 9 and 16, Codenie teaches wherein the audience data includes audience demographic distribution data and the genre data includes genre distribution data ([00225]; [0028]; [0077]).  

	Regarding claims 8 and 19, Codenie teaches wherein the first training data is generated manually or is generated based on a comparison of network program genres ([0032]). 

	Regarding claim 14, Codenie teaches further comprising a display displaying the two-dimensional plot (Figs. 7 and 9; [0059]; [0068]; [0069]).
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6, 7, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Codenie et al. (hereinafter ‘Codenie’, Pub. No. 2021/0092493) in view of Allen et al. (hereinafter ‘Allen’, Pub. No. 2020/0082019).

Regarding claims 6 and 17, Codenie teaches all the limitations of the claims they depend on. On the other hand, Codenie does not explicitly teach wherein the second training data is extracted as n-dimensional vectors of a predetermined number of similarity descriptors for network broadcast time segments.
However, in an analogous art, Allen teaches a system that uses neural networks to group similar groups of media using vector descriptors ([0027]; [0037]-[0041]). The system trains the neural system with feature vectors for various objects and finds similarities between vectors by calculating cosine similarities between feature vector of an instant media data and a stored feature vector at a database ([0052]). Feature vectors can comprise n-dimensions each quantifying a latent feature of a media content item. The vectors could be 40-dimensional or any other bigger number ([0054]; [0062]). Roughly speaking, a greater number of dimensions allows increased specificity in defining similarities and differences between media ([0054]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to have modified Codenie’s invention with Allen’s feature of using vectors of n-dimensions to find similarities and differences for the benefit of ‘increasing specificity defining the similarities and differences between media content’ (Allen: [0054]).

Regarding claims 7 and 18, Codenie and Allen teach wherein the network broadcast time segments are characterized with 62 similarity descriptors (Allen: [0054]; [0062]).   

Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Codenie et al. (hereinafter ‘Codenie’, Pub. No. 2021/0092493) in view of Ahmed et al. (hereinafter ‘Ahmed’, Pub. No. 2021/0150728).

Regarding claims 10 and 20, Codenie teaches all the limitations of the claims they depend on.  On the other hand, Codenie does not explicitly teach wherein the encoder neural network is a Siamese neural network.  
On the other hand, in an analogous art, Ahmed teaches an encoding system that looks for similarities and dissimilarities between two media input (video or pictures) during video analysis ([0020]; [0023]-[0034]). Ahmed teaches using a Siamese network as the encoder system ([0036]; [0113]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Codenie’s invention with Ahmed’s feature of using a Siamese neural network for the benefit of learning or predicting from very little available data.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S PARRA whose telephone number is (571)270-1449. The examiner can normally be reached M-F: Mostly 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-2721915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR S PARRA/Primary Examiner, Art Unit 2421